ACCEPTED
                                                                                 01-14-00027-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            1/13/2015 5:03:02 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                          No. 01-14-00027-CV

                                                                 FILED IN
                  IN THE FIRST COURT OF APPEALS           1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                          1/13/2015 5:03:02 PM
                                                          CHRISTOPHER A. PRINE
                        TORY HOUSE, ET AL.,                       Clerk
                            Appellants
                               v.
THE O’QUINN LAW FIRM, JOHN M. O’QUINN & ASSOCIATES, L.L.P.,
   AND T. GERALD TREECE, AS INDEPENDENT EXECUTOR OF
        THE ESTATE OF JOHN M. O’QUINN, DECEASED,
                        Appellees

                   Appeal from Cause No. 392,247-414
              In Probate Court No. 2 of Harris County, Texas

          MOTION FOR EXTENSION OF TIME TO FILE
BRIEF OF APPELLEES THE O’QUINN LAW FIRM, JOHN M. O’QUINN
& ASSOCIATES, L.L.P, AND T. GERALD TREECE AS INDEPENDENT
  EXECUTOR OF THE ESTATE OF JOHN M. O’QUINN, DECEASED

     Levon G. Hovnatanian                      Dale Jefferson
   Texas Bar No. 10059825                Texas Bar No. 10607900
  hovnatanian@mdjwlaw.com                jefferson@mdjwlaw.com
       Bruce E. Ramage                        Raul H. Suazo
   Texas Bar No. 16492500               Texas Bar No. 24003021
    ramage@mdjwlaw.com                    suazo@mdjwlaw.com
              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                          808 Travis, 20th Floor
                          Houston, Texas 77002
                       (713) 632-1700 – Telephone
                       (713) 222-0101 – Facsimile
      Kenneth R. Breitbeil                  Norma N. Bennett
    Texas Bar No. 02947690               Texas Bar No. 24028492
   kbreitbeil@mcfall-law.com            nbennett@mcfall-law.com
                    MCFALL, BREITBEIL & EIDMAN, P.C.
                       1331 Lamar Street, Suite 1250
                           Houston, Texas 77010
                        (713) 590-9300 – Telephone
                        (713) 590-9399 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
        Come now appellees The O’Quinn Law Firm, John M. O’Quinn &

Associates, L.L.P., and T. Gerald Treece, as Independent Executor of The Estate of

John M. O’Quinn, Deceased (“Appellees”), and respectfully move for a 42-day

extension of time to file their brief. The Appellees have requested and received

one previous extension of time (of 30 days) to file their brief.

        The current deadline for the Appellees’ brief is Friday, December 19, 2014.

This motion is e-filed on Tuesday, January 13, 2015, and is therefore timely filed.

See TEX. R. APP. P. 38.6(d) (“A motion to extend the time to file a brief may be

filed before or after the date a brief is due.”).

        The facts reasonably relied upon to explain the need for a 42-day extension

of time are as follows. First, over the Christmas holidays Appellees’ counsel

Levon Hovnatanian began experiencing excruciating back and leg pain.           Mr.

Hovnatanian was taken to an emergency room where his condition was diagnosed

as a herniated disk. He was placed on strong pain medication for several days,

followed up with a neurologist, had an MRI, and is to begin physical therapy when

able.   These circumstances have negatively affected the amount of time Mr.

Hovnatanian has been able to spend in the office.

        Second, as managing partner of his law firm, Mr. Hovnatanian has been

obligated to undertake and complete pressing end-of-the-year firm administrative



                                             1
matters. This year, as in past years, these issues commenced during the late days

of November, continued through the month of December, and will conclude in late

January, 2015.

        Third, along with his current physical disorder and seasonal administrative

duties, Mr. Hovnatanian, when able, has performed the following recent legal

work:

        1.    Mr. Hovnatanian is assisting in preparing the appellant’s reply
              brief, due on January 29, 2015, in Cause No. 01-14-00133-CV;
              United Services Automobile Association v. Joseph Hayes, Jr.
              and Joanne Hayes; in the First Court of Appeals.

        2.    Mr. Hovnatanian assisted in the filing on January 12, 2015, of
              the appellants’ reply brief in Cause No. 01-13-00963-CV;
              Medical Discount Pharmacy, L.P., LifeChek Rosenberg GP,
              Inc., LifeChek, Inc., and Bruce V. Gingrich, Individually,
              Appellants v. State of Texas, Appellee; in the First Court of
              Appeals.

        3.    Mr. Hovnatanian prepared, and, on December 15, 2014, filed
              the response to the petition for review on behalf of respondent
              Safeco Surplus Lines, in Case No. 14-08442; Mohammed Khan,
              Petitioner v. Safeco Surplus Lines, Crawford & Company and
              Gary Whightsil, Respondents; in the Supreme Court of Texas.

        4.    Mr. Hovnatanian assisted in preparing the appellees’ brief in
              Cause No. 14-20224; Ambre Bodle, Leslie Meech, Plaintiffs–
              Appellants v. TXL Mortgage Corporation, William Dale Couch,
              Individually, Defendants–Appellees; in the United States Court
              of Appeals for the Fifth Circuit, which was filed with corrections
              on December 2, 2014.




                                          2
      Based on the above, The O’Quinn Law Firm, John M. O’Quinn &

Associates, L.L.P., and T. Gerald Treece, as Independent Executor of The Estate of

John M. O’Quinn, Deceased, respectfully request a 42-day extension of time to file

their brief, that is, to and including Friday, January 30, 2015.

                                     Respectfully submitted,

                                     MARTIN, DISIERE, JEFFERSON & WISDOM,
                                     L.L.P.


                                     By: /s/ Levon G. Hovnatanian
                                            Levon G. Hovnatanian
                                            State Bar No. 10059825
                                            hovnatanian@mdjwlaw.com
                                            Bruce E. Ramage
                                            Texas Bar No. 16492500
                                            ramage@mdjwlaw.com
                                     808 Travis, 20th Floor
                                     Houston, Texas 77002
                                     Telephone: (713) 632-1700
                                     Facsimile: (713) 222-0101

                                     ATTORNEYS FOR T. GERALD TREECE,
                                     AS INDEPENDENT EXECUTOR OF THE
                                     ESTATE OF JOHN M. O’QUINN,
                                     DECEASED




                                           3
                                   By: /s/ Kenneth R. Breitbeil
                                          Kenneth R. Breitbeil
                                          Texas Bar No. 02947690
                                          kbreitbeil@mcfall-law.com
                                          Norma N. Bennett
                                          Texas Bar No. 24028492
                                          nbennett@mcfall-law.com
                                   MCFALL, BREITBEIL & EIDMAN, P.C.
                                   1331 Lamar Street, Suite 1250
                                   Houston, Texas 77010
                                   Telephone: (713) 590-9300
                                   Facsimile: (713) 590-9399

                                   ATTORNEYS FOR THE O’QUINN LAW
                                   FIRM AND JOHN M. O’QUINN &
                                   ASSOCIATES, L.L.P.

                     CERTIFICATE OF CONFERENCE

      This is to certify that I attempted to contact Mr. Martin Siegel, counsel for
appellants Tory House, et al., on January 13, 2015, regarding whether he opposes
this motion, but could not reach him.


                                      By: /s/ Levon G. Hovnatanian
                                             Levon G. Hovnatanian

                      CERTIFICATE OF COMPLIANCE
        This is to certify that this computer-generated motion for extension of time
to file brief of appellees contains 518 words.


                                      By: /s/ Levon G. Hovnatanian
                                             Levon G. Hovnatanian
                                             January 13, 2015




                                         4
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing motion for
extension of time to file brief of appellees has been served upon the following
counsel of record via the method(s) indicated on this, the 13th day of January,
2015.

Martin J. Siegel
martin@siegelfirm.com
LAW OFFICES OF MARTIN J. SIEGEL
700 Louisiana Street, Suite 2300
Houston, TX 77002
(via e-Filing and e-mail)
(Attorney for Appellants Tory House, et al.)

Jerry Pusch
pusch@midtownlaw.net
LAW OFFICE OF JERRY PUSCH
2701 Louisiana Street
Houston, TX 77006
(via e-Filing and e-mail)
(Attorney for Appellants Tory House, et al.)

Jim Peacock
jimpeacock@msn.com
LAW OFFICES OF JIM L. PEACOCK
112 East 4th Street
Houston, TX 77007-2502
(via e-Filing and e-mail)
(Attorney for Appellee Abel Manji)


                                      By: /s/ Levon G. Hovnatanian
                                             Levon G. Hovnatanian




                                         5